PROMISSORY NOTE

April 25th, 2008

               FOR VALUE RECEIVED, Mobiventures Inc., a Nevada corporation
("Maker"), promises to pay to the order of Peter Åhman, or his successors or
assigns ("Payee") at such place as Payee may designate in writing, in
immediately available lawful money of the European Union, the principal sum of
612,000 euros (the "Principal Balance"), together with interest accrued on the
unpaid balance at a fixed rate equal to ten percent (10%) per annum (calculated
on a basis of actual days), on or before May 30th 2008 (the "Maturity Date"), in
accordance with the terms of this Note.

               Prepayment. This Note may be prepaid in whole or in part at any
time without payment of any prepayment penalty or fee.

               Event of Default. The term "Event of Default" shall include each
or all of the following events with respect to Maker:

(1)        Maker shall fail to pay, if on the Maturity date any amounts required
to be paid under this Note is not paid;

(2)        The occurrence of any of the following events with respect to Maker:

             (a)        by the order of a court of competent jurisdiction, a
receiver or liquidator or trustee of Maker is appointed and shall have not been
discharged within a period of forty-five (45) days, or if, by decree of such a
court, Maker is adjudicated a bankrupt or any substantial part of its property
shall be sequestered and such a decree shall continue undischarged and unstayed
for a period of forty-five (45) days after the entry thereof pursuant to the
Federal Bankruptcy Code, as it now exists or as it may hereafter be amended or
pursuant to any other analogous statute applicable to Maker as now or
hereinafter in effect, shall be filed against Maker and shall not be dismissed
within forty five (45) days; or

             (b)        if Maker files a petition of voluntary bankruptcy under
any provision of any bankruptcy law or a petition to take advantage of any
insolvency act, or consent to the appointment of a receiver or receivers for all
or any part of the business of Maker or consents to the filing of any
bankruptcy, arrangement or reorganization petition by or against Maker or
themselves under any provision of the bankruptcy law, or (without limiting the
generality of the foregoing) Maker files a petition or answer seeking an
arrangement or reorganization of Maker pursuant to the Federal Bankruptcy code,
as it now exists or as it may hereafter be amended, or pursuant to any other
analogous statute applicable to Maker as now or hereafter in effect;

               In the Event of Default the entire outstanding Principal Balance,
at Payee's option, exercised by written notice to Maker, become immediately due
and payable. On any amount unpaid after the Maturity Date the Maker shall pay a
penalty interest of 10% upon the fixed rate of 10% i.e. in total 20% p.a. until
such an amount is fully paid.

               Except as herein expressly provided, no modification or amendment
of the terms of this Note shall be effective unless made in a writing signed by
Maker and Payee.

               Security. This note is secured by all the Makers assets inlcuding
shares in subsidiaries as a third priority security after Trafalgar Capital
Specialized Investment Fund - first priority and Stuart Hobbs - second priority.
However payment of this note is prioritized to any other payments than the
payments to Trafalgar Capital Specialized Investment Fund. Any other payments to
be made by the Maker before the Principal Balance including any accrued interest
has been fully paid has to be agreed upon separately with the Payee.



--------------------------------------------------------------------------------





               Costs of Collection. In the event Maker is in Default in the
payment or the performance of any obligation due or required by this Note, Maker
shall be responsible for attorneys fees and collection costs incurred by Payee
in enforcing its rights hereunder, regardless of whether suit is commenced or
not.



               Waiver by Maker. Maker waives presentment, protest and demand,
notice of protest, demand and of dishonor and nonpayment of this Note and any
lack of diligence or delays in collection or enforcement of this Note.



               No Waiver by Payee. Payee shall not by any act, delay, omission
or otherwise be deemed to have waived any of its rights or remedies, and no
waiver of any kind shall be valid unless in writing and signed by Payee, and
then only to the extent specifically set forth in writing. A waiver by Payee
with reference to one event shall not be construed as a continuing waiver or as
a bar to or waiver of any right or remedy as to a subsequent event. All rights
and remedies of Payee under the terms of this Note, and under any statutes or
rules of law shall be cumulative and may be exercised successively or
concurrently. Any provision of this Note which may be unenforceable or invalid
under any law shall be ineffective to the extent of such unenforceability or
invalidity without affecting the enforceability or validity of any other
provision hereof.

               Governing Law. This Note shall be construed in accordance with
and governed by the laws of Finland without regard to its conflict of laws
provisions, for all purposes, including but not limited to the purpose of
determining the maximum rate of interest, if any, which may be lawfully received
hereunder by the holder hereof.

               Successors and Assigns. Maker and Payee agree that all of the
terms of this Note shall be binding on their respective successors and permitted
assigns, including without limitation the obligations of such parties as set
forth in the Letter Agreement, which are incorporated herein by reference. The
term "Maker" and the term "Payee" as used herein shall be deemed to include, for
all purposes, the respective designees, successors, assigns, heirs, executors
and administrators. This Note may be assigned by Payee.

               IN WITNESS WHEREOF, the Maker has caused this Note to be duly
executed and delivered as of the day and year first above set forth.



MAKER:

MOBIVENTURES INC.





                 [image533.gif]



By: ________________________________________

              Its:                 Chief Executive Officer



 

2